t c memo united_states tax_court stanley h epstein petitioner v commissioner of internal revenue respondent docket nos 28731-15w 2965-18w filed date mark a ozzello for petitioner terri l onorato patricia p davis and hans famularo for respondent memorandum opinion lauber judge these consolidated whistleblower award cases are cur- rently before the court on motions for summary_judgment filed by the internal_revenue_service irs or respondent both cases arise from petitioner’ sec_2013 claim for an award pursuant to sec_7623 in the whistleblower office office issued petitioner a determination_letter denying his claim and he timely petitioned for review epstein v commissioner t c dkt no 28731-15w filed date the parties subsequently agreed that the grounds for denial were improper and the office agreed to reopen petitioner’s claim upon reopening the office referred the claim to the appropriate irs operating division which concluded that petitioner’s claim had no merit and recommended denial the office then issued a second determination_letter denying the claim and petitioner again petitioned for review epstein v commissioner t c dkt no 2965-18w filed date respondent has filed a separate motion for summary_judgment in each case in docket no 2965-18w he contends that he is entitled to judgment as a matter of law because the irs did not initiate any administrative or judicial action against any taxpayer and did not collect any proceeds on the basis of the information peti- tioner provided see sec_7623 in docket no 28731-15w respondent con- tends that the case is moot we will grant both motions 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background the following facts are derived from the pleadings the parties’ motion pa- pers and the exhibits attached thereto petitioner resided in california when he filed his timely petitions with this court in date petitioner submitted to the office a form_211 application_for award for original information alleging that an identified taxpayer had been sys- tematically misreporting interest_income on certain financial products the office referred the claim to the irs large_business_and_international_division lb_i which informed the office that it had already reached an agreement with the tax- payer on this issue before petitioner submitted his claim on date the office sent petitioner a final_determination letter stating that his claim had been denied because t he issue you identified was already in the irs audit plan due to the taxpayer’s disclosure of the issue petitioner sought review of that determination in docket no 28731-15w the parties subsequently agreed that the financial products that were the subject of petitioner’s claim were different from the financial products that lb_i had previ- ously investigated in date the parties filed a joint motion to remand the case to the office for further consideration the court held that motion in abeyance and directed the parties to work together to resolve the case the office agreed to reopen petitioner’s claim and sent his form_211 to lb_i for further review an agent in lb_i evaluated the claim and concluded that the taxpayer was correctly reporting the interest_income paid on the finan- cial products that were the subject of petitioner’s claim lb_i found no reason to pursue any_action against the taxpayer and again recommended denial on janu- ary the office sent petitioner a second determination_letter denying his claim stating that the irs had reviewed the information he supplied but that its review did not result in the assessment of additional tax penalties interest or other_amounts in docket no 2965-18w petitioner timely sought review of that determination we consolidated the two cases and respondent subsequently filed motions for summary_judgment in docket no 2965-18w he contends that he is entitled to judgment as a matter of law because the irs did not initiate any administrative or judicial action against or recover any proceeds from any taxpayer see sec_2when the parties filed their remand motion the court had not yet addres- sed whether it had authority to remand a whistleblower case to the office in we held for the first time that in appropriate circumstances we have such authority whistleblower 769-16w v commissioner t c __ date b in docket no 28731-15w respondent urges that the case is moot petitioner has filed a single response in which he argues that lb_i misapprehend- ed the tax law and facts relevant to his claim and that the office abused its discre- tion in deferring to lb i’s view petitioner does not dispute respondent’s moot- ness argument with respect to the earlier filed case discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favor- able to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon the mere allegations or denials of his plead- ings but instead must set forth specific facts showing that there is a genuine dis- pute for trial rule d see sundstrand corp t c pincite finding no material facts to be in genuine dispute we conclude that these cases may appropriately be adjudicated summarily b standard and scope of review we review the secretary’s determination as to whether a whistleblower is entitled to an award by applying an abuse-of-discretion standard kasper v com- missioner 150_tc_8 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir in ascer- taining whether the secretary abused his discretion we generally confine our review to the administrative record kasper t c pincite c analysis sec_7623 provides for nondiscretionary ie mandatory awards of at least and not more than of the collected_proceeds if all stated re- quirements are met before any award can be paid sec_7623 requires that the irs first proceed with an administrative or judicial action and then collect proceeds from the target taxpayer see 139_tc_299 aff’d 550_fedappx_10 d c cir 137_tc_183 while we have jurisdiction to review the irs’ award_determination sec_7623 gives us no authority to direct the irs to commence an administrative or judicial action see 136_tc_597 our jurisdiction under sec_7623 does not contemplate that we redetermine the tax_liability of the taxpayer id pincite if the irs does not proceed with an administrative or judicial action after considering the information the whistleblower provided there can be no award under sec_7623 see cooper t c pincite the administrative record shows that upon reopening petitioner’s claim the office forwarded his information to lb_i the appropriate irs operating division lb_i concluded that the taxpayer was properly reporting interest_income with re- spect to the financial products that were the subject of petitioner’s form_211 ac- cordingly the irs commenced no action against and collected no proceeds from the taxpayer as a result of the information petitioner supplied petitioner does not allege any material dispute as to these facts instead he contends that lb_i erred in its view of the law and the facts related to his claim and that the office abused its discretion in accepting lb i’s recommendation but we have no authority to review lb i’s decision not to commence an admin- istrative or judicial action petitioner may disagree with respondent’s legal conclusions for why there was no tax due but whistleblower awards are preconditioned on the secretary’s proceeding with an administrative or judicial action which did not happen here see id pincite because petitioner has not met the threshold requirements for a whistleblower award the office did not abuse its discretion in denying his claim we will therefore grant summary_judgment for respondent in the case at docket no 2965-18w concluding as we do that petitioner’s claim was properly denied we find that petitioner’s case at docket no 28731-15w is moot see 733_f3d_1200 d c cir stating that a case becomes moot when among other things the court can provide no effective remedy because a party has already ‘obtained all the relief that it has sought’ quoting 735_f2d_1456 d c cir assuming arguendo that the office abused its discretion in issuing the first determination_letter the likely remedy would be remand to the whistleblower office for reconsideration whistleblower 769-16w v commissioner t c __ __ slip op pincite date petitioner already obtained that relief when the office reopened his claim and forwarded it to lb_i for further analysis on the merits 3our whistleblower cases are normally appealable to the u s court_of_appeals for the d c circuit see sec_7482 penultimate sentence kasper t c pincite n to reflect the foregoing appropriate orders will be issued and decisions will be entered
